 
 
I 
108th CONGRESS
2d Session
H. R. 5099 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To reinstate the repealed criminal provisions relating to assault weapons and large capacity ammunition feeding devices. 
 
 
1.Reinstatement of repealed criminal provisions relating to assault weapons and large capacity ammunition feeding devices
(a)Reinstatement of provisions wholly repealedParagraphs (30) and (31) of section 921(a), subsections (v) and (w) and Appendix A of section 922, and the last 2 sentences of section 923(i) of title 18, United States Code, as in effect just before the repeal made by section 110105(2) of the Violent Crime Control and Law Enforcement Act of 1994, are hereby enacted into law.
(b)Reinstatement of provisions partially repealedSection 924 of title 18, United States Code, is amended—
(1)in subsection (a)(1), by striking subparagraph (B) and inserting the following:

(B)knowingly violates subsection (a)(4), (f), (k), (r), (v), or (w) of section 922;; and
(2)in subsection (c)(1)(B), by striking clause (i) and inserting the following: 

(i)is a short-barreled rifle, short-barreled shotgun, or semiautomatic assault weapon, the person shall be sentenced to a term of imprisonment of not less than 10 years; or. 
 
